NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

RONALD E. McBRIDE,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-4384
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Debra Johnes
Riva, Judge.

Ronald E. McBride, pro se.


PER CURIAM.

             Affirmed. See Butler v. State, 838 So. 2d 554 (Fla. 2003); State v. Ayers,

901 So. 2d 942 (Fla. 2d DCA 2005).



LUCAS, BADALAMENTI, and ATKINSON,JJ., Concur.